



exhibit1018markculhan_image1.gif [exhibit1018markculhan_image1.gif]

--------------------------------------------------------------------------------





PERSONAL AND CONFIDENTIAL


Revised October 31, 2017 and February 20, 2018
            
Mr. Mark Culhane




Dear Mark:


I am delighted to extend to you this offer of employment with Teradata
Corporation (together with its affiliates, “Teradata” or “the Company”) as
Executive Vice President and Chief Financial Officer, reporting directly to the
President and CEO, Vic Lund. The position is located in and you will be required
to work from our offices in San Diego, California when not otherwise traveling.


This letter outlines the key elements of your compensation. Since your role will
be as an executive officer with Teradata, all outlined compensation elements are
subject to the review and formal approval of the Compensation and Human Resource
Committee of Teradata’s Board of Directors (the “Committee”), and your
appointment as an executive officer is subject to the review and formal approval
by Teradata’s Board of Directors.


We are recommending to the Committee that it approve a gross base salary of
$475,000.00 annually; this equates to a weekly rate of $9,134.61. Your base pay
will be paid in accordance with the standard payroll dates in your location and
subject to applicable taxes and withholdings.


In addition to your base salary, in this position you will be eligible to
participate in the Teradata Management Incentive Plan (the “MIP”). Teradata’s
MIP is a performance-based annual incentive program for executive officers.
Under the MIP, the Committee establishes an annual bonus program based on
financial and strategic performance results achieved by Teradata in a particular
year, as well as your individual performance against your business objectives.
We are recommending to the Committee that it approve an MIP target incentive
opportunity of 100% of your eligible gross base salary. Your eligibility under
the MIP will be as of your start date and your incentive will be pro-rated for
your gross pay salary during the eligible period. The incentive award is paid in
the first calendar quarter following the program year, and MIP awards are
subject to discretionary adjustment by the Committee as outlined in the MIP.


We are also recommending that, following your employment start date and after
the expiration of the Company’s current quarterly blackout period, you be
granted an equity award (the “Equity Award”) with a total value of $3,000,000
(three million dollars) as described in Attachment A. The Equity Award is
subject to the approval of the Committee and subject to the terms and conditions
set forth in the Company’s Stock Incentive Plan and the applicable award
agreements approved by the Committee in connection with your award.


As an employee of the Company, you may be eligible to participate in our health
and welfare programs based on certain eligibility requirements including
location and position, which include a choice of medical plans and vacation
accrual of 15 (fifteen) days of paid vacation accrued in arrears on a monthly
basis. The Company also currently provides 12 paid holidays per year, including
both Company-designated holidays and floating holidays which must be used during
the calendar year in which they are earned. Beginning January 1, 2018 the
Company is changing its vacation policy and implementing a Flexible Time Off
program which eliminates the annual vacation accrual and floating holidays, and
allows employees to take time off as needed with required management approvals.
A summary of our current health and welfare benefits is provided with this offer
letter. The Company reserves the right to modify, change or discontinue any of
its health and welfare benefits with or without notice.


Because your position is located in San Diego, you will be eligible for certain
commuting/relocation benefits, which are summarized in the attached
Commuting/Relocation Summary. Upon acceptance of this offer and Committee
approval, should you require relocation assistance, the relocation process will
be initiated through





--------------------------------------------------------------------------------





our relocation partner and a relocation counselor will contact you to discuss
your personal relocation needs. You will be required to sign and return a
Relocation Repayment Agreement (the “Relocation Agreement”) prior to any
relocation-related expenses being reimbursed or remitted on your behalf. In
advance of executing the Relocation Agreement and speaking with a relocation
counselor we ask that you please not incur any relocation expenses or initiate
any relocation plans. All relocation expenses are recoverable by (due back to)
Teradata should you voluntarily leave the Company within two (2) years of your
physical relocation. By signing this offer letter, you will indicate your
agreement to Teradata’s stipulations about relocation expenses as stated in the
Relocation Agreement.


This offer of employment is contingent upon your agreement to certain Conditions
of Employment as outlined in Attachment A, including but not limited to the
restriction of disclosure of any trade secret or confidential/proprietary
information during your employment at Teradata, satisfactory outcome of
background and reference checks and proof of identify and legal authorization to
work, as required and administered in your local region.


Mark, we are excited to provide this offer and look forward to the contributions
you will bring to the Teradata team; I hope you share this enthusiasm. This
offer will remain effective until 5:00 PM PST on Wednesday, November 1, 2017,
and assumes a start date of November 10, 2017 or prior subject to Committee
approval on or before that date. The final offer letter and new hire documents
are processed through our on-line portal which allows electronic signature; a
copy of this offer letter and the new hire documents will be delivered through
the portal for your review and approval following a verbal acceptance.


If you have any questions regarding the details of this offer, please contact me
at 858.485.2817 (office) or 858.354.4877 (mobile).


Sincerely,




/s/ Suzanne Zoumaras


Suzanne Zoumaras
Executive Vice President and Chief Human Resources Officer


Attachments








I accept the terms and conditions of the offer described above and in Attachment
A.


Signature:


/s/ Mark Culhane                        February 21, 2018
________________________________                ______________________________
Mark Culhane                            Date


                                





--------------------------------------------------------------------------------







ATTACHMENT A
ADDITIONAL INFORMATION AND CONDITIONS OF EMPLOYMENT
United States


Teradata requires employment candidates to successfully complete various
employment documentation and processes. This offer of employment is conditioned
upon your satisfying and agreeing to the criteria below, among other things as
outlined in your offer of employment. You assume any and all risks associated
with terminating any prior or current employment, or making any financial or
personal commitments based upon Teradata’s conditional offer.


1.
Executive Equity Awards:

Contingent upon your acceptance of this offer, we will recommend to the
Compensation and Human Resource Committee of the Teradata Board of Directors
(the “Committee”) that you be granted an equity award with a total value of
$3,000,000.00 to be delivered as approved by the Committee. The effective date
of the grant for this award will be the same date on which the annual equity
awards for Teradata executive officers are effective (“Equity Effective Date”),
which we anticipate to be late November/early December 2017. While the precise
nature of the equity award vehicle mix for the 2018 equity award program has not
been finalized and is subject to the approval of the Committee, we expect that
management will recommend a mix of Performance-Based Restricted Share Units (the
“PBRSUs”) and Restricted Share Units (the “RSUs”) of 70% and 30% respectively.


After the equity vehicle mix has been determined the awards shall be determined
and are expected to vest as follows:


Performance-Based Restricted Share Units


The actual number of PBRSUs would be determined by taking the value of the award
and dividing it by the average closing price of Teradata common stock for the
twenty (20) trading days immediately preceding, but not including, the Equity
Effective Date. The result would be rounded to the nearest whole unit.


It is expected that the PBRSUs would have a three-year performance period and
would vest in full in February 2021, subject to your continued employment with
Teradata on the vesting date and other terms and conditions set forth in the
award agreement(s) for the PBRSUs. The PBRSUs will be subject to standard terms
and conditions determined by the Committee.


Restricted Share Units


The actual number of RSUs would be determined by taking the value of the award
and dividing it by the average closing price of Teradata common stock for the
twenty (20) trading days immediately preceding, but not including, the Equity
Effective Date. The result shall be rounded to the nearest whole unit.


The RSUs are expected to vest in full after three years following the Equity
Effective Date, subject to your continued employment with Teradata on the
vesting date and other terms and conditions set forth in the award agreement for
the RSUs. The RSUs will be subject to standard terms and conditions determined
by the Committee.


2.
Executive Severance Plan and Change in Control:

We will recommend to the Committee that you be eligible to participate in the
Teradata Executive Severance Plan and the Change in Control Severance Plan (the
“CIC Plan”). We anticipate that you would be designated by the Committee as an
eligible Participant in both plans effective upon the date you begin your
employment with Teradata; however, each plan is subject to amendment or
termination by Teradata in accordance with the terms of each plan and your
participation in the Teradata Executive Severance Plan is subject to your
agreement to participate in such plan. A copy of each plan, as well as the
participation agreement for the Teradata Executive Severance Plan, will be
provided to you separately.
3.
Tax Matters:






--------------------------------------------------------------------------------





Teradata agrees to reasonably cooperate with you to amend your offer letter to
the extent you deem necessary to avoid imposition of any additional tax under
Section 409A of the Internal Revenue Code, as amended, but only to the extent
such amendment would not have a more than de minimis adverse effect on Teradata
and is approved by the Committee.


Notwithstanding any other provision of your offer letter, Teradata may withhold
from any amounts payable hereunder, or any other benefits received pursuant
hereto, such minimum federal, state and/or local taxes as shall be required to
be withheld under any applicable law or regulation.


4.
Pre-employment Background and Reference Checks:

This offer of employment is conditioned upon successful completion of a
background and reference checks. By accepting this offer and these conditions
you will agree to provide Teradata permission to conduct both of these checks
and release the results to Teradata designated officials. Following acceptance
of the offer you will receive an e-mail with the subject Action Required to
Complete Background Check for Teradata Employment with a link to initiate the
background check process. Please submit your information within three days of
receipt of the link.


5.
Legal Proof of Identity and Authorization to Work:

Pursuant to the terms of the Immigration and Control Act of 1986, your
employment is contingent upon providing legal proof your identity and your
eligibility to legally work and remain in the United States within three days of
the commencement of your employment.


6.
Mutual Agreement to Arbitrate all Employment Related Claims:

As a condition of employment for any Teradata position, you must read and
confirm your agreement to abide by Teradata’s Mutual Agreement to Arbitrate All
Employment Related Claims. By accepting an offer of employment, you are
verifying the receipt of this document and your agreement and willingness to
abide with the contents of the Mutual Agreement to Arbitrate Agreement.
  
7.
Code of Conduct & Conflicts of Interest Certifications:

Teradata requires that each new associate read the Teradata Values Statement and
Code of Conduct and certify his/her reading of it and his/her commitment to
comply with it. Teradata also requires that each new associate disclose in
writing all actual and potential conflict of interest circumstances which
pertain to him/her and certify that he/she has disclosed all conflict of
interest circumstances in writing to Teradata. These requirements apply to both
new associates who are hired as employees and new associates engaged as
individual independent staff contractors. Generally, these certifications should
be provided by each new associate within 30 days after his/her start-date.
Sometimes a new associate may require more time to provide these certifications
(for example, if he/she does not yet have a Teradata computer, Teradata email
address, or online access to Teradata networks/systems), in which case he/she
may provide the certifications later. But, Teradata policies require that in all
events the certifications must be provided by no later than 90 days after the
new associate’s start-date.


Accepting this Offer of Employment:
By accepting and signing Teradata’s offer of employment you certify to Teradata
that you are not subject to a non-competition agreement with any company which
would preclude or restrict you from performing the position being offered in
this letter. We also advise you of Teradata’s policy of respecting the
intellectual property rights of other companies. You should not bring with you
to your Teradata position any documents or materials designated as confidential,
proprietary or trade secret by another company, nor in any other way disclose
trade secret information you have acquired from previous employers, customers or
in the course of your previous employment while employed by Teradata.


This letter reflects the general description of the terms and conditions of your
employment with Teradata, and is not a contract of employment for any definite
duration of time. The employment relationship with Teradata is by mutual consent
(“Employment at Will”). This means either you or Teradata have the right to
discontinue the employment relationship with or without cause at any time and
for any reason.


Teradata processes its offers through an electronic portal, and when executing
the offer letter through the portal you will confirm that you have read the
foregoing information relative to Teradata’s conditions of employment and
understand that your employment offer is conditioned upon their satisfaction.









